Citation Nr: 0935967	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for tinnitus.

In his June 2007 Form 9, the Veteran requested a travel board 
hearing.  In July 2009, the Veteran canceled his request for 
a travel board hearing and asked that his claim be sent 
directly to the Board for a decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's tinnitus is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision for the 
Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his April 2005 claim, the Veteran reported that while 
stationed in Korea he was assigned as a pipeline installer 
and operator.  He indicated they were on duty for 12 hours at 
a time and the engines were very loud.  He reported that they 
did not have any type of ear protection and after getting off 
duty he could hardly hear and had a very loud ringing in his 
ears.  He further reported that he would go to the medics but 
they always sent him back to duty.  He stated that it has 
been a problem ever since and that it has gotten worse.  In 
statements dated in June 2007 and July 2009, the Veteran 
reported that the engine noise would cause the ground to 
shake and vibrate and the roof over the engine room held the 
noise in.  He further stated that at bedtime the roaring 
noise was still in his ears and was there when he woke up.  

The Veteran's Report of Separation indicates he was assigned 
to an engineering (pipeline) company.  The Veteran also 
submitted photographs of himself near the described 
equipment.  The Veteran's reports of noise exposure appear 
consistent with the circumstances of his service and support 
a finding of acoustic trauma.  The Board notes that the RO 
previously conceded in-service acoustic trauma and service 
connection is currently in effect for bilateral hearing loss.  

The Veteran's complete service treatment records are fire-
related and have been determined to be unavailable for 
review.  However, the claims file does contain the Veteran's 
January 1955 separation examination.  At that time, the 
Veteran's ears (internal and external canals, auditory 
acuity, and drums) were reported as normal on clinical 
evaluation.  

The Veteran underwent a VA examination in October 2005.  He 
reported he was subjected to military noise exposure as a 
pump operator.  Other sources of high risk noise were not 
identified.  The Veteran reported constant bilateral tinnitus 
and that it began during his work in close proximity to pump 
generators.  The examiner indicated that complaints of 
tinnitus were not identified on the Veteran's separation 
physical where an opportunity for this condition was 
requested and that the absence of such documentation does not 
support this claim.  

Despite this negative opinion, the Board notes that the 
Veteran is competent to report ringing in his ears during 
service and continuing to date.  A layperson, such as the 
Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

The Board acknowledges that the Veteran's separation 
examination does not note complaints of tinnitus.  However, 
as noted in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(Fed. Cir. 2006), the Board may not find that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  In this regard, the Board 
observes that tinnitus is a disability that lends itself to 
lay observation.  See Charles v. Principi, 16 Vet. App. 370 
(2004).  

The Board further notes that the Veteran did report seeing 
the medics for complaints of ringing in his ears and that in 
cases where the Veteran's complete service records are 
unavailable, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The Court has consistently held that credible evidence of 
continuity of symptomatology is one type of evidence that may 
indicate a current disability is associated with service.  As 
there is a current diagnosis of tinnitus and credible lay 
evidence of in-service onset and continuity of symptoms, the 
Board finds that the evidence of record is at least in 
equipoise as to whether or not the Veteran's claimed tinnitus 
had its onset while on active duty. 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, service connection for tinnitus is warranted.  See 
38 C.F.R. § 3.102 (2008).  






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


